TONGUE, J.,
Dissenting.
The majority holds that although Article XI § 2 of the Oregon Constitution, as adopted by the voters of this state in 1906, expressly prohibits the legislature from "creating” municipal corporations by special law, and although the Oregon Constitution grants the power of "home rule” to both cities and counties, the legislature can nevertheless enact a special law to create a new municipal corporation called a "service district,” with boundaries that include entire cities and parts of entire counties, and define its structure and powers in detail, including the power of taxation, despite the objections of the voters of some cities or counties within its boundaries; provided only that the new "service district” be approved by a majority of the voters within its boundaries.
I cannot subscribe to such a doctrine. Under the precedent now established by the majority, the legislature, at the urging of special interest groups, may now again embark upon ventures in municipal government by special laws. For example, if Eugene and Springfield, Coos Bay and North Bend, Medford and Ash-land, or Salem and West Salem cannot agree upon proposals for the solution of problems of local concern ranging from mass transit and waste disposal to police or fire protection, the legislature may now enact a special law to create a "service district” with boundaries including both cities, and with powers that infringe upon the powers of both cities, including powers *583of taxation. Under the decision by the majority, even though the voters of the smaller of the two cities involved may vote decisively against such a proposal, they would be forced to accede to powers of the new "service district,” including the taxes levied by it, if the voters of the larger of the two cities vote in favor of the proposal.
For over 40 years prior to 1978 it had been held by unanimous decisions of this court that the state could not legislate, even by general laws, on matters primarily of local concern to cities, which were held to have exclusive control over such matters under their constitutional powers of home rule. In that year a majority of this court, in LaGrande/Astoria v. PERB, 281 Or 137, 576 P2d 1204 (1978), limited the home rule powers of cities to matters involving the structure and procedures of municipal government and held that the state can legislate by general law as to all matters of substance, including those primarily of local concern. See dissenting opinion in LaGrande/Astoria. Now the majority, by its decision in this case, has held that the state can also legislate on all such matters by special laws providing for "service districts,” as well as by general laws.
To hold, as does the majority, that in such a situation the legislature has not "created” the "service district” in this case to me is pure sophistry. It often takes more than one to "create” in real life. The legislature conceived this "service district” and defined its structure, powers and boundaries. If this was a paternity suit the Oregon legislature would have no defense.